Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00690-CV

                          Thomas ROSAS, Jaime Rosas, and all Occupants,
                                          Appellants

                                            v.
                                           21st
                               21ST MORTGAGE CORPORATION,
                                         Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 2014-CV-00771
                               Honorable Tina Torres, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: March 25, 2015

DISMISSED FOR WANT OF PROSECUTION

           This is an accelerated appeal. Appellant’s brief, which was originally due on January 8,

2015, has not been filed. On January 30, 2015, this court granted appellant’s motion for extension of

time to file appellant’s brief. Appellant’s brief was due to be filed by February 9, 2015. Appellant did

not file the brief. On February 19, 2015, for the second time, this court ordered appellant to show

cause in writing by March 6, 2015 why this appeal should not be dismissed for want of prosecution.

Appellant did not respond.
                                                                                 04-14-00690-CV


       The appeal is DISMISSED for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).

Costs of appeal are taxed against appellant.

                                                PER CURIAM




                                               -2-